Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 2, 2008                                                                                            Clifford W. Taylor,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
                                                                                                          Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
                                                                                                        Stephen J. Markman,
  136078                                                                                                               Justices




  TREVOR DANIEL PIOTROWSKI,

                 Plaintiff-Appellant,

  v                                                                  SC: 136078
                                                                     CoA: 282975
  DEPARTMENT OF CORRECTIONS,

             Defendant-Appellee.
  ___________________________________

                 On order of the Chief Justice, plaintiff-appellant having failed to pay the
  partial filing fee as required by the order of April 15, 2008, the Clerk of the Court is
  hereby directed to close this file.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            June 2, 2008                        _________________________________________
           jm                                                                   Clerk